DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 1 and the arguments presented has overcome the rejection of claims 1 and 4-9 as being unpatentable over Sawai and the objection to claim 3. Moreover, Applicant’s arguments with respect to the rejection of claims 2, 10-19 and 21 under 35 USC 112 for indefiniteness have been fully considered and are persuasive.  Therefore, the Examiner has withdrawn the previously presented rejections of claims 1 and 4-9 and 2, 10-19 and 21 and the previously presented objection of claim 3 in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1 and 4-9 were rejected as being unpatentable over the disclosures and illustrations of Sawai. Moreover, claim 3 was objected to as being dependent upon a rejected base claim, but also indicated as including allowable subject matter and that the claim would be allowable if rewritten in independent form. In addition, claims 2, 10-19 and 21 were also rejected under 35 USC 112 for indefiniteness. Applicant has amended independent claim 1 to now recite the limitation, ‘…wherein the charge dissipation layer comprises a conductive polymer and a transition metal complex…’ Applicant persuasively demonstrates that while Sawai did teach and/or suggest a metal complex because the polyanions in the conductive polymer disclosed in Sawai have alkali metal counteranions, these teachings fall short of the recitations of claim 1 as amended where the charge dissipation layer comprises a conductive polymer and a transition metal complex. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Sawai or that teach and/or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899